REGAN, Judge
(dissenting).
I respectfully dissent from that part of the opinion which reverses the judgment of the trial court.
The very idea of taking private property without due process of law and just compensation is repugnant to the concept of constitutional government.
This case posed a very serious and far reaching question of law, the difficulties of which are not emphatically revealed by the majority opinion and the vexatious legal problem has been resolved, so to speak, by sweeping all the chessmen off the table. I believe that the judgment of the trial court was correct and should have been affirmed.